Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle Action
This application is in condition for allowance except for the following formal matters: 
At the outset, it is noted that the After-Final Response filed on April 22, 2022 (including a copy of the claims) has been ENTERED.

Terminal Disclaimer
The electronic terminal disclaimer filed on April 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,984,827 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Objections
Claims 28 and 30-33 are objected to because of the following informalities (such changes be required in order to provide clarify to the claim scope):  
(i) With regard to claim 28 (line 2), the term "both" should be deleted.
(ii) With regard to claim 28 (line 4), the term "the different operations" should be changed to the term --different operations--.
(iii) With regard to claim 30 (line 7), the term "the converter" should be changed to the term --each converter--.
(iv) With regard to claim 30 (line 7), the term "the actuator" should be changed to the term --the selected actuator--.
(v) With regard to claim 31 (line 3), the term "the converter" should be changed to the term --one converter--.
(vi) With regard to claim 31 (line 3), the term "the amplifier" should be changed to the term --one amplifier--.
(vii) With regard to claim 32 (line 4), the term "the different" should be changed to the term --different--.
(viii) With regard to claim 32 (line 7), the term "the amplifier" should be changed to the term --each amplifier--.
(ix) With regard to claim 33 (line 2), the term "the switch" should be changed to the term --each switch--.
(x) With regard to claim 33 (lines 2-3), the term "the amplifier" should be changed to the term --each amplifier--.
Appropriate correction is required.

Reasons for Allowance
The following is an Examiner's statement of reasons for allowance: 
At the outset, the Examiner notes that the Applicant's Response filed on April 22, 2022, has obviated all the objections and/or rejections, as set forth in the Final office action mailed on January 27, 2022. There exists, however, informalities that need to be further addressed as noted, supra.
The prior art of record fails to fairly, teach, show or suggest, by either anticipating or rendering obvious, the invention as set forth in the claims of the instant application.  
	Furthermore, a search made does not detect the combined claimed elements as set forth in the pending claims.  Additionally, the reasons for allowance of the claims over the prior art of record is believed to be readily clear, self-evident and apparent from the claim language set forth in claim 19, when compared and contrasted with the prior art.
More particularly, the instant invention (as set forth in independent claim 19) provides for, inter alia, a hard disk drive comprising: a plurality of recording surfaces including a first recording surface and a second recording surface; a first magnetic head that performs reading/writing on the first recording surface; a second magnetic head that performs reading/writing on the second recording surface; 3Application No. 17/224,725Docket No.: 0137281-0000001-088-102a first actuator and a second actuator that move the first head; a third actuator and a fourth actuator that move the second head; a fifth actuator that moves the second actuator and the fourth actuator in an integrated manner; a drive circuit that switches a combination of actuators to be operated independently among the first to fourth actuators; and a controller that controls the drive circuit.
	The prior art of record, however, does not teach, show or suggest, the claimed structure, recited, supra, and in particular, the emphasized structure and relationships of such a hard disk drive, as set forth, supra. It is noted, however, that the "emphasized structure and relationships" must be considered in relation to the claimed invention, as a whole, and not in a piecemeal manner. More concretely, it is the clamed invention in its entirety in conjunction with the "emphasized structure and relationships" as noted above, that render the claimed invention patentable over the art made of record.
Thus, the prior art of record does not disclose the invention as set forth in the manner, function and relationship relative to other claimed structure as prescribed by the independent claim 19.
Additionally, the prior art of record does not provide, alone or in combination with the art of record or general knowledge within the art, any suggestion or teaching for the invention as set forth in the independent claim 19.
Moreover, since claims 21-33 depend from and further limit the allowable subject matter of independent claim 19, they too are considered allowable over the prior art of record.

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William J Klimowicz whose telephone number is (571)272-7577. The examiner can normally be reached Monday-Thursday, 8:00AM-6PM, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on (571)270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KLIMOWICZ/Primary Examiner, Art Unit 2688